PER CURIAM.
By this appeal appellant challenges the judgment of conviction of the offense of breaking and entering with intent to commit a felony.
Appellant was defended in the trial court by the Public Defender who also initiated this appeal. The Public Defender has heretofore filed a brief in this cause which in effect states that he can find no assignable error in the trial proceedings. At appellant’s request the Public Defender was discharged, and appellant was concurrently afforded an opportunity to file a brief in his own proper person, which he has now filed.
We have reviewed the full record in this cause and observe that the evidence in this cause overwhelmingly supports the verdict and judgment, and we concur with the representation of the Public Defender that no justiciable assignment of error could be made as to the trial proceedings.
The judgment appealed is affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.